              Case 2:17-cv-04064-CMR Document 18 Filed 08/10/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TYRONE LEWIS-BEY                                       :
              Petitioner,                              :
                                                       :
         v.                                            :        CIVIL ACTION NO. 17-4064
                                                       :
CAPT. MURTHA, et al.                                   :
                Respondents.                           :

                                                      ORDER

         AND NOW, this 10th day of August 2020, upon careful and independent consideration
of the Petition for Writ of Habeas Corpus, and all related filings, and upon review of the Report
and Recommendation (“R&R”) of United States Magistrate Judge Jacob P. Hart [Doc. No. 15],
to which no objections have been filed, it is hereby ORDERED that:
         1.       The Report and Recommendation is APPROVED and ADOPTED 1;
         2.       The Petition for Writ of Habeas Corpus is DISMISSED AS MOOT;
         3.       There is no probable cause to issue a certificate of appealability 2; and
         4.       The Clerk of Court is directed to CLOSE the case.
         It is so ORDERED.

                                                       BY THE COURT:
                                                       /s/ Cynthia M. Rufe
                                                       __________________
                                                       CYNTHIA M. RUFE, J.



         1
            Petitioner filed a writ of habeas corpus pursuant to 28 U.S.C. § 2241, relating to his incarnation at a
detention center on State Road in Philadelphia for a probation violation. As the R&R noted, this petition challenged
the calculation of his sentence and the conditions of his confinement (specifically, having been disciplined for
smoking in his cell). Although Petitioner was in custody when the petition was filed, Respondents demonstrated
that Petitioner was subsequently released, and indeed, a review of the docket demonstrates that Petitioner’s
probation has since been terminated. Commonwealth v. Lewis, No. CP-51-CR-1626-2013 (Phila. Ct. Comm. Pl.).
Because Petitioner’s claims challenged the execution of his sentence, and not the validity of his conviction, and as
Petitioner is no longer in custody, the Court therefore agrees that the Petition is moot. The Court does not rule on
whether the claims would be cognizable if they were not moot.
         2
           There is no basis for concluding that “reasonable jurists could debate whether . . . the petition should have
been resolved in a different manner or that the issues presented were adequate to deserve encouragement to proceed
further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal citation omitted).
